Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 of the immediate application are patentably indistinct from claims 1-16 of Patent No. 10373112 and Patent No. 10984377.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Patent No. 10373112.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the immediate application is fully disclosed in the co-filed patent and is covered by the co-filed patent since both sets of claims are claiming common subject matter.    
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Patent No. 10984377.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the immediate application is fully disclosed in the co-filed patent and is covered by the co-filed patent since both sets of claims are claiming common subject matter.  
The mapping of Claims 1-16 of the immediate application to claims 1-16 of the co-filed patents follows:


Patent No.  10984377
Patent No. 10373112
Immediate Application
Claim 1:  a card shuffler device configured to receive a plurality of color chips, each color chip including a sample area displaying a color and an optical code area displaying a machine-readable optical code associated with the color; an optical code reader configured to read machine-readable optical codes; a robotic arm configured to receive and grip color chips; a display area having a plurality of display windows and a plurality of light sources, each display window of the plurality of display windows being associated with a different light source of the plurality of light sources; and a controller in communication with the optical code reader, the card shuffler device, and the robotic arm, the controller being configured to (i) receive a selected coating color, (ii) search the plurality of color chips for the selected coating color by controlling the card shuffler device and the optical code reader to identify a particular color chip from the plurality of color chips that matches the selected coating color based on the machine-readable optical code displayed in the optical code area of the particular color chip, (iii) receive a light source selection, and (iv) control the robotic arm to display the particular color chip in a display window of the plurality of display windows that has an associated light source that corresponds to the received light source selection.
Claim 1:  a card shuffler device configured to receive a plurality of color chips, each color chip including a sample area displaying a color and an optical code area displaying a machine-readable optical code associated with the color; an optical code reader configured to read machine-readable optical codes; a robotic arm configured to receive and grip color chips; and a controller in communication with the optical code reader, the card shuffler device, and the robotic arm, the controller being configured to (i) receive a selected coating color, (ii) search the plurality of color chips for the selected coating color by controlling the card shuffler device and the optical code reader to sequentially move each of the color chips in the plurality of color chips in front of the optical code reader to read the machine-readable optical code displayed in the optical code area of each of the color chips in the plurality of color chips, by receiving and decoding the machine-readable optical code displayed in the optical code area of each of the color chips in the plurality of color chips, and by determining whether a particular color chip from the plurality of color chips matches the selected coating color based on the decoded machine-readable optical code displayed in the optical code area of the particular color chip, and (iii) in response to the particular color chip corresponding to the selected coating color, control the robotic arm to perform at least one of displaying the particular color chip in a display area of the color chip dispenser and dispensing the particular color chip to a dispensing receptacle of the color chip dispenser, wherein card shuffler device includes a motorized card shuffler that sequentially moves each of the color chips in the plurality of color chips in front of the optical code reader so that the optical code reader can read the machine-readable optical code displayed in the optical code area of each color chip; and wherein the display area includes a plurality of display windows and a plurality of input buttons, each input button being associated with a corresponding display window and each display window being associated with a different type of light source, the controller being further configured to receive a light source selection indicated by actuation of one of the input buttons and to control the robotic arm to display the particular color chip in a display window from the plurality of display windows that corresponds to the light source selection indicated by the actuation of one of the input buttons.  
Claim 1:  A color chip dispenser comprising:  an optical code reader configured to read machine-readable optical codes of a plurality of color chips within a color chip deck; a robotic device configured to retrieve color chips from the color chip deck; an input device configured to receive user input; a display area having a plurality of display windows and a plurality of types of light sources, each display window of the plurality of display windows being associated with a different type of light source of the plurality of types of light sources; and a controller configured to (i) receive input from the input device indicating a particular color chip; (ii) search the plurality of color chips using the optical code reader to identify the particular color chip within the color chip deck based on a machine-readable optical code displayed on the particular color chip; (iii) receive a first selection from the input device indicating whether to display the particular color chip; (iv) control the robotic device to dispense the particular color chip to a dispensing receptacle of the color chip dispenser in response to the first selection indicating to dispense the particular color chip; and (v) in response to the first selection indicating to display the particular color chip:  (a) receive a light type selection from the input device indicating a particular type of light source from the plurality of types of light sources; (b) control the robotic device to display the particular color chip in a display window of the plurality of display windows associated with the particular type of light source, (c) receive a second selection from the input device indicating whether to dispense the particular color chip or return the particular color chip to the color chip deck, (d) control the robotic device to dispense the particular color chip to the dispensing receptacle in response to the second selection indicating to dispense the particular color chip; and (e) control the robotic device to return the particular color chip to the color chip deck in response to the second selection indicating to return the particular color chip to the color chip deck.


Claim 1 of the immediate application and Claim 1 of co-filed patents are exemplary.  The subject matter of claims 2-16 of the immediate application map mutatis mutandis to the claims of the co-filed patents.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gottenbos (U.S. Patent Application Publication No. 20130310968) and Chong et al. (U.S. Patent Application Publication No. 20100244700).

	As per Claim 9, Gottenbos teaches a method comprising:
	receiving, with an input device of a color chip dispenser, input indicating a particular color chip, the color chip dispenser having a controller, an optical code reader, a robotic device [0005] [0015-0016];
	searching, with the controller, a plurality of color chips within a color chip deck using the optical code reader to identify the particular color chip within the color chip deck based on a machine-readable optical code displayed on the particular color chip [0015-0016];
	controlling, with the controller, the robotic device to retrieve the particular color chip from the color chip deck [0015-0016] [0019];
	receiving, with the input device, a first selection indicating whether to display the particular color chip or to dispense the particular color chip (Gottenbos teaches dispensing the chip [0015-0016]);
	controlling, with the controller, the robotic device to dispense the particular color chip to a dispensing receptacle of the color chip dispenser in response to the first selection indicating to dispense the particular color chip (Gottenbos teaches dispensing the chip [0015-0016]).  
	Please note:  The remainder of Claim 9 discloses method steps pertaining to a condition that has not been met.  That is, Claim 9 includes conditional limitations that in view of MPEP 2111 receive little to no patentable weight.  Accordingly, Examiner has addressed the condition of “dispensing” the color chip but has not addressed the limitations pertaining to the displaying of the color chip.  
Gottenbos does not explicitly disclose but Chong does teach and a display area having a plurality of display windows and a plurality of types of light sources, each display window of the plurality of display windows being associated with a different type of light source of the plurality of types of light sources (FIG. 1) [0038].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the system and steps of Gottenbos with and a display area having a plurality of display windows and a plurality of types of light sources, each display window of the plurality of display windows being associated with a different type of light source of the plurality of types of light source as seen in Chong et al. in order to mitigate instances of “source metamerism” and “color inconsistency” in selecting paint colors [0005-0006], thereby assisting customers in selecting paints [0011].  

As per Claim 10, Gottenbos teaches the input device includes a touch-screen device [0005] [0016] [0022] [0030].

As per Claim 11, Gottenbos does not explicitly disclose but Chong does teach the input device includes a plurality of input buttons in communication with the controller, each input button being associated with a corresponding display window, and wherein the light type selection is received based on actuation of one of the input buttons [0038].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the system and steps of Gottenbos with the input device includes a plurality of input buttons in communication with the controller, each input button being associated with a corresponding display window, and wherein the light type selection is received based on actuation of one of the input buttons as seen in Chong et al. in order to mitigate instances of “source metamerism” and “color inconsistency” in selecting paint colors [0005-0006], thereby assisting customers in selecting paints [0011].  

As per Claim 14, Gottenbos teaches the input device is configured to receive the input indicating the particular color chip from a color selection and coordinating system [0005] [0016] [0022] [0030].

As per Claim 15, Gottenbos teaches the machine-readable optical code includes at least one of a barcode, a QR code, and an alphanumeric code [0015].

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gottenbos (U.S. Patent Application Publication No. 20130310968) and Chong et al. (U.S. Patent Application Publication No. 20100244700) in view of Hambrick et al. (U.S. Patent No. 4812985).

As per Claim 12, Gottenbos teaches the controller is configured to search the plurality of color chips for the particular color chip by controlling a card shuffler device [0015-0016] [0019].  
Gottenbos teaches color chips and color chip deck as above.  Gottenbos does not explicitly disclose but Hambrick does teach to sequentially move each of the chips in the chip deck in front of the optical code reader and by determining whether each chip moved in front of the optical code reader includes the machine-readable optical code of the particular chip ((FIG. 2) (Col 15 Lines 16-39, 40-63)).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Gottenbos with to sequentially move each of the chips in the chip deck in front of the optical code reader and by determining whether each chip moved in front of the optical code reader includes the machine-readable optical code of the particular chip card as seen in Hambrick et al. in order to efficiently monitor all items within a system for storage and retrieval purposes, thereby mitigating delays in finding cards, and thus decrease idle time associated with less efficient storage and retrieval systems.  One having ordinary skill in the art would be motivated to make this modification in order to increase throughput of identified items.  These inventions when viewed in a combined state would yield predictable results in monitoring items in a system.  

As per Claim 13, Gottenbos teaches color chip and color chip deck as above.
Gottenbos does not explicitly disclose but Hambrick does teach a card shuffler device that includes a motorized card shuffler that sequentially moves each of the chips in the chip deck in front of the optical code reader ((FIG. 2) (Col 15 Lines 16-63)).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Gottenbos with a card shuffler device that includes a motorized card shuffler that sequentially moves each of the chips in the chip deck in front of the optical code reader as seen in Hambrick et al. in order to efficiently monitor items within a system for storage and retrieval, thereby mitigating delay in storage and retrieval, and thus decreasing idle time.  One having ordinary skill in the art would be motivated to make this modification in order to increase throughput of identified items in a system.  These inventions when viewed in a combined state would yield predictable results in monitoring items in a system.  

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gottenbos (U.S. Patent Application Publication No. 20130310968), Chong et al. (U.S. Patent Application Publication No. 20100244700), and Duha et al. (U.S. Patent Application Publication No. 20090276091).  

As per Claim 16, Gottenbos teaches and to store inventory information in a computer-readable storage medium,
Gottenbos does not explicitly disclose but Duha does teach the color chip deck includes duplicate color chips and wherein the controller is further configured to perform an inventory of the plurality of color chips of the color chip deck [0011-0012] [0028] [0102-0103] and the inventory information including identification information and amount information for each type of color chip in the color chip deck [0028].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Gottenbos in view of Chong et al. and Hambrick et al. with the color chip deck includes duplicate color chips and wherein the controller is further configured to perform an inventory of the plurality of color chips of the color chip deck and the inventory information including identification information and amount information for each type of color chip in the color chip deck as seen in Duha et al. in order to monitor supply levels of paint chips, thereby preventing various colors from being absent from the system, and thus reducing loss of profits.  One having ordinary skill in the art would be motivated to make this modification in order to ensure the presence of various paint chips in a dispenser, thereby maximizing potential sales in the system, and thus increasing net profit for a retail center.  The combination of these inventions would yield predictable results in monitoring supply levels of paint chips.  

Allowable Subject Matter
	Claims 1-8 are allowable over the prior art but are subject to a Double Patenting Rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644. The examiner can normally be reached 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.E.B./Examiner, Art Unit 3627 




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627